Citation Nr: 1001964	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disease of the colon.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


REMAND

The Veteran had active military service from March 1953 to 
February 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
Veteran's petition to reopen a previously denied claim for 
service connection for disease of the colon, finding that no 
new and material evidence had been submitted.  The Veteran 
appealed the denial and submitted additional medical evidence 
relating to his claim, and in an April 2005 statement of the 
case, the RO reopened the claim and denied it on the merits.  
The Veteran timely appealed the denial to the Board, which 
also reopened the claim and remanded the matter for further 
notification, evidentiary development, and adjudication in an 
August 2007 decision.  Thereafter, the Appeals Management 
Center (AMC) re-adjudicated the claim and again denied the 
Veteran's claim for service connection in May 2008.  The 
Board denied the Veteran's claim in August 2008.  

In August 2009, the Veteran's representative and VA's General 
Counsel filed a Joint Motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion 
in August 2009.  The basis for the Joint Motion included VA's 
failure to ensure compliance with the directives of the 
Board's August 2007 remand, thus failing to properly assist 
the Veteran with the development of his claim under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2009)), and VA's implementing regulations, 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specifically, the 
Joint Motion required that the Board again remand the 
Veteran's claim in order to obtain a more complete medical 
opinion concerning a possible relationship between the 
Veteran's in-service treatment for amebiasis and his current 
claimed disease of the colon. 

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in April 2007. A 
transcript of the hearing has been associated with the 
Veteran's claims file.

Consistent with the Court's order, the Board finds that 
further evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's claim 
for service connection for disease of the colon.

At the outset, the Board notes the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In August 2007, the Board remanded the Veteran's claim for 
evidentiary development, to include a VA examination 
addressing the nature and etiology of the Veteran's currently 
diagnosed colon disorder and its relationship to service, 
including in particular two in-service bouts of intestinal 
disease.  The remand directed particularly that the VA 
examiner pay specific attention to both the Veteran's records 
of in-service treatment for hyperemia of the bowel wall in 
1953 and amebiasis in 1954, and to the statements made by the 
Veteran's treating VA physician in August 2004 that it is 
"possible that when [the Veteran] had amoebic dysentery in 
the service, that his bowels were permanently affected in 
some manner to develop this difficulty he has with 
fluctuating constipation and loose stools."  As the record 
stood at that time, the medical opinion of record-a March 
2005 VA examination-failed to address the August 2004 
physician's statements in the context of offering an opinion 
as to a link between the Veteran's colon disorder and 
service.  The Board thus instructed the examiner to review 
the Veteran's service treatment records, to include the 1953 
and 1954 treatment records, as well as the August 2004 
treating physician's statement, and to offer an opinion as to 
whether it is at least as likely as not that the in-service 
illnesses, or any other incident of service, is related to 
the Veteran's current disease of the colon.   

Following the issuance of the remand, the agency of original 
jurisdiction (AOJ) afforded the Veteran an examination in 
March 2008.  The report of examination reflects that the 
examiner reviewed the Veteran's claims file and medical 
history, including the Veteran's complaints of diarrhea and 
constipation in the years since service.  The examiner noted 
that the Veteran had been treated for amebiasis in service 
but opined that it had "since resolved without evidence of 
residuals."  In so finding, the examiner pointed to the 
negative results of a colonoscopy performed at the 
examination.  The examiner further opined that the Veteran's 
diagnosed colon polyps were "not caused by nor made worse 
from the Veteran's previous isolated infection of 
amebiasis," reasoning that that in-service disability had 
"long since resolved without residuals."  

However, the parties to the Joint Motion concluded that the 
opinions offered by the March 2008 examiner failed to 
properly consider both the Veteran's complaints of ongoing 
constipation and diarrhea in the years since service, as well 
as the August 2004 physician's statement that it is 
"possible that when [the Veteran] had amoebic dysentery in 
the service, that his bowels were permanently affected in 
some manner to develop this difficulty he has with 
fluctuating constipation and loose stools.  Further, the 
parties found that the March 2008 examiner failed to discuss 
the Veteran's history of constipation and loose stools and to 
consider whether those conditions indicate that the Veteran 
has irritable bowel syndrome, as suggested by the August 2004 
treating physician.  The parties further concluded that the 
examiner failed to thoroughly discuss whether any currently 
diagnosed bowel condition is at least as likely as not 
etiologically related to the in-service amebiasis, as 
suggested by the August 2004 treating physician.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).

In order to comply with the Court's directives as set forth 
in the September 2009 Joint Motion, on remand the AOJ must 
arrange for the Veteran to undergo examination.  The 
examination must address the nature and etiology of any 
identified colon disability, and all medical opinions offered 
must be based upon consideration of the Veteran's complete 
documented history and assertions through review of the 
claims file and must account for the Veteran's lay testimony 
as well as the clinical record, including any newly obtained 
evidence relevant to the claim.  The examiner must opine as 
to whether any currently diagnosed colon disorder is 
etiologically linked to the hyperemia of the bowel wall 
and/or amebiasis the Veteran suffered while on active duty or 
otherwise had its onset during the Veteran's service, 
explaining the rationale behind any such determination.  The 
examiner must further address the statement of the Veteran's 
August 2004 treating physician that it is "possible that 
when [the Veteran] had amoebic dysentery in the service, that 
his bowels were permanently affected in some manner to 
develop this difficulty he has with fluctuating constipation 
and loose stools."  In particular, the examiner must clearly 
discuss the Veteran's history of constipation and loose 
stools and must consider whether those conditions indicate 
that the Veteran has irritable bowel syndrome, as suggested 
by the August 2004 treating physician.  The examiner must 
further discuss whether any currently diagnosed bowel 
condition is at least as likely as not etiologically related 
to the in-service amebiasis, as suggested by the August 2004 
treating physician.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).

The AOJ must send notification of the scheduled examination 
to the Veteran and notify him that a failure to report to the 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2009).  

To comply with the Court's July 2009 remand, the case is 
REMANDED for the following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information 
and authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record relating to the 
Veteran's claimed disease of the colon.  
The letter must also invite the Veteran 
to submit any additional pertinent 
evidence in his possession and explain 
the type of evidence that is his ultimate 
responsibility to submit. 

2.  The Veteran must be scheduled for 
VA examination and be notified that 
failure to report to the scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2009).

The entire claims file, including a copy 
of this remand and any records obtained, 
must be made available to and reviewed by 
the examiner designated to examine the 
Veteran.  The examination report must 
reflect consideration of the Veteran's 
documented medical history and 
assertions, as well as a detailed history 
elicited from the Veteran.  All 
appropriate tests and studies must be 
accomplished, and all clinical findings 
must be reported in detail.  Following a 
clinical evaluation of the Veteran and a 
thorough review of the claims file, 
including any records obtained pursuant 
to the development set forth in the 
preceding paragraphs, the examiner must 
opine as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
currently diagnosed disease of the colon 
is related to the Veteran's time on 
active duty, including in particular his 
in-service diagnosis of and treatment for 
hyperemia of the bowel wall in 1953 and 
amebiasis in 1954, as well as his post-
service complaints of constipation and 
diarrhea.  

In particular, the examiner must discuss 
the Veteran's history of constipation and 
loose stools and must consider whether 
those conditions indicate that the 
Veteran has irritable bowel syndrome, as 
suggested by the August 2004 treating 
physician.  The examiner must further 
discuss whether any currently diagnosed 
bowel condition is at least as likely as 
not etiologically related to the in-
service amebiasis, as suggested by the 
August 2004 treating physician.  The 
examiner must address the findings of the 
Veteran's August 2004 treating physician 
in the context of any negative opinion.  
The examiner must address each item 
identified above and must fully and 
completely express the rationale on which 
he or she bases each opinion requested 
herein.

3.  After all development above is 
completed, the AOJ must review the 
medical report to ensure that it fully 
and completely complies with this 
remand and all questions presented in 
the request.  If any medical opinion or 
examination report is insufficient in 
any regard, the AOJ must take 
corrective action, including returning 
any deficient medical opinion or report 
to the examiner who issued it for all 
necessary corrective action, as 
appropriate.

4.  After undertaking any other 
development deemed appropriate, the issue 
on appeal must be re-adjudicated in light 
of all pertinent evidence and legal 
authority.  If any benefit sought is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

